2022 WI 31

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP704


COMPLETE TITLE:         Daniel Doubek,
                                  Petitioner-Appellant,
                             v.
                        Joshua Kaul,
                                  Respondent-Respondent.

                            ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:          May 20, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 9, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Brown
   JUDGE:               Kendall M. Kelley

JUSTICES:
HAGEDORN, J., delivered the majority opinion for a unanimous
court. KAROFSKY, J., filed a concurring opinion.
NOT PARTICIPATING:


ATTORNEYS:

       For    the      Petitioner-Appellant   there   were   briefs    filed   by
John R. Monroe and John Monroe Law, P.C. There was an oral
argument by John R. Monroe.


       For the respondent-respondent, there was a brief filed by
Brian P. Keenan, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Brian P. Keenan.
                                                                       2022 WI 31
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.     2020AP704
(L.C. No.   2019CV1350)

STATE OF WISCONSIN                               :            IN SUPREME COURT

Daniel Doubek,

            Petitioner-Appellant,
                                                                        FILED
       v.                                                          MAY 20, 2022

Joshua Kaul,                                                          Sheila T. Reiff
                                                                   Clerk of Supreme Court

            Respondent-Respondent.


HAGEDORN, J., delivered the majority opinion for a unanimous
Court. KAROFSKY, J., filed a concurring opinion.




       APPEAL from a judgment and an order of the Circuit Court

for Brown County, Kendall M. Kelley, Judge.                   Reversed and cause

remanded.



       ¶1   BRIAN HAGEDORN, J.             Wisconsin law provides that an

individual who is prohibited from possessing a firearm under

federal law may not hold a license to carry a concealed weapon

(CCW    license).         Federal   law,    in       turn,    prohibits        firearm

possession for anyone who has been convicted of a "misdemeanor

crime of domestic violence" under state or federal law.                        In this
case, we address whether a conviction for disorderly conduct
                                                                       No.     2020AP704



under       Wis.     Stat.     § 947.01(1)        (2019-20)1       qualifies     as    a

misdemeanor crime of domestic violence.                    We hold that disorderly

conduct is not a misdemeanor crime of domestic violence under

federal law, and therefore does not disqualify a person from

holding a CCW license.



                                     I.     BACKGROUND

       ¶2     In 1993, Daniel Doubek broke into his estranged wife's

trailer waving a 2x4 and shouting threats.                       He was convicted of

disorderly         conduct    in    violation     of   Wis.   Stat.   § 947.01(1)——a

misdemeanor offense.2               More than two decades later, in 2016,

Doubek      applied     for        and    received     a   CCW    license    from     the

Department of Justice (DOJ).                  In 2019, DOJ conducted an audit

and determined that Doubek was prohibited from possessing a CCW

license based on his 1993 misdemeanor conviction.                       According to

DOJ,        Doubek's         conviction        constituted        a    disqualifying

"misdemeanor crime of domestic violence" under federal law.                           See

18 U.S.C. § 922(g)(9).                   DOJ revoked Doubek's CCW license and
sent a letter notifying him of its decision.                       Doubek petitioned

for judicial review pursuant to Wis. Stat. § 175.60(14m).                             The



       All subsequent references to the Wisconsin Statutes are to
       1

the 2019-20 version unless otherwise indicated.

       When Doubek was convicted, disorderly conduct was defined
       2

at Wis. Stat. § 947.01 (1991-92).     The crime has since been
renumbered to Wis. Stat. § 947.01(1) but remains otherwise
identical to the prior version. See 2011 Wis. Act 35, § 85. We
therefore cite to the 2019-20 version of the statute throughout
this opinion.

                                              2
                                                                              No.     2020AP704



circuit court upheld DOJ's revocation of Doubek's CCW license.3

The court of appeals certified the case to us, and we accepted

the certification.4



                                   II.    DISCUSSION

     ¶3      When      DOJ   revokes     a    CCW    license,      a    reviewing        court

"shall     reverse"      if,    among        other    reasons,         DOJ    "erroneously

interpreted    a       provision    of    law     and   a    correct         interpretation

compels a different action."                  Wis. Stat. § 175.60(14m)(f).                   We

consider     whether         Doubek's        revocation      was       consistent         with

§ 175.60, the statute governing CCW licensing.                                That statute

incorporates       a    federal    firearms          prohibition,        which      in    turn

relies on state penal law.               Our interpretation of these statutes

presents a question of law we review independently.                            Serv. Emps.

Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶28, 393 Wis. 2d 38, 946

N.W.2d 35.     In interpreting federal statutes, we are bound by

the United States Supreme Court's interpretation.                            James v. City

of Boise, 577 U.S. 306, 307 (2016) (per curiam).

     3 The Honorable Kendall                 M.     Kelley    of   the        Brown      County
Circuit Court presided.
     4   The court of appeals certified the following question:

     Are Evans v. DOJ, 2014 WI App 31, 353 Wis. 2d 289, 844
     N.W.2d 403, and Leonard v. State, 2015 WI App 57, 364
     Wis. 2d 491, 868 N.W.2d 186, "good law" in light of
     the United States Supreme Court's decision in United
     States v. Castleman, 572 U.S. 157 (2014)?

As explained below, we overrule Evans.    We decline to address
Leonard, however, because it is unnecessary to resolve Doubek's
petition.

                                              3
                                                                            No.    2020AP704




                                   A.     CCW Licensing

      ¶4       CCW licensing in Wisconsin is regulated in large part

though Wis. Stat. § 175.60.                  Among other things, this section

governs when a CCW license shall or shall not issue, what an

applicant must do to qualify for a license, when a licensee is

authorized to carry a concealed weapon, and the processes DOJ

must follow in administering the CCW program.                          Relevant here,

§ 175.60(3)(b) provides that DOJ may not issue a license to an

individual that "is prohibited under federal law from possessing

a firearm that has been transported in interstate or foreign

commerce."            And, if a prohibited individual holds a license

despite        that    prohibition,        § 175.60(14)(a)     directs            that   DOJ

"shall     revoke       a     license   issued      under   this   section          if   the

department       determines        that    sub.     (3)(b) . . . applies            to   the

licensee."          Taken together, these provisions direct DOJ to deny

or revoke a CCW license anytime federal law bars the would-be

licensee from possessing a firearm.


 B.     Federal Misdemeanor Crime of Domestic Violence Prohibition

      ¶5       In      this     case,     that    federal    law       is     18     U.S.C.

§ 922(g)(9), which prohibits anyone convicted of a "misdemeanor

crime     of    domestic       violence"     from    possessing    a    firearm.5          A

      5   In relevant part, 18 U.S.C. § 922(g) provides:

      It shall be unlawful for any person . . .

      (9) who has been convicted                     in any court of a
      misdemeanor crime of domestic                  violence, to ship or
                                             4
                                                                No.    2020AP704



"misdemeanor    crime   of    domestic    violence"   is    not       itself   a

standalone crime.       Rather it refers to a class of crimes as

defined one section earlier:

    [T]he term "misdemeanor crime of domestic violence"
    means an offense that——

    (i) is a misdemeanor under Federal, State, or Tribal
    law; and

    (ii) has, as an element, the use or attempted use of
    physical force, or the threatened use of a deadly
    weapon, committed by a current or former spouse,
    parent, or guardian of the victim, by a person with
    whom the victim shares a child in common, by a person
    who is cohabiting with or has cohabited with the
    victim as a spouse, parent, or guardian, or by a
    person similarly situated to a spouse, parent, or
    guardian of the victim.
18 U.S.C. § 921(a)(33)(A).

    ¶6   Doubek's crime was a misdemeanor under Wisconsin law,

satisfying clause (i) of 18 U.S.C. § 921(a)(33)(A).               Clause (ii)

includes two criteria.        United States v. Hayes, 555 U.S. 415,

421 (2009).     First, the misdemeanor must "in fact" have been

committed by someone who had a specified, domestic relationship

with the victim.        Id.    This criterion depends on the facts
underlying    the   conviction,    not   the   elements    of   the     charged

misdemeanor.    Id. at 426.       The victim of Doubek's crime was his

wife, and thus, the first criterion is undisputed.              Our focus is

therefore on the second criterion of clause (ii).



    transport in interstate or foreign commerce, or
    possess in or affecting commerce, any firearm or
    ammunition; or to receive any firearm or ammunition
    which has been shipped or transported in interstate or
    foreign commerce.

                                     5
                                                                                       No.     2020AP704



       ¶7      The    second      criterion             requires      that       the     misdemeanor

have "as an element, the use or attempted use of physical force,

or    the    threatened          use     of     a       deadly        weapon."            18       U.S.C.

§ 921(a)(33)(A)(ii).              The key here is that the misdemeanor must

have either the force component or the deadly weapon component

as an essential element of the crime; this does not depend on

the    facts       underlying         any     specific          conviction.              Hayes,       555

U.S. at 421.          Under this "categorical approach"——as the Court

has termed it——the focus is "solely on whether the elements of

the crime of conviction sufficiently match the elements" of the

relevant federal statute, "while ignoring the particular facts

of    the   case."          Mathis      v.     United         States,     579         U.S. 500,       504

(2016).        The    question          is    thus       whether       the       elements      of     the

statutorily         defined      misdemeanor            itself,       apart       from       the    facts

giving      rise     to    it,    include       the       use    of    physical          force,       the

attempted use of physical force, or the threatened use of a

deadly weapon.

       ¶8      Sometimes          the        task        of      comparing            elements         is
complicated by the use of a list in the statute defining the

relevant     misdemeanor.               When    that       happens,       the         United       States

Supreme Court instructs us to determine whether the statute is

indivisible or divisible, and then analyze whether the relevant

elements match the applicable federal law.                             Id. at 504-06.

       ¶9      An    indivisible             statute          "sets     out       a      single       (or

'indivisible')            set    of    elements          to     define       a    single       crime."

Id. at 504-05.            When an indivisible statute contains a list of
alternatives, it "enumerates various factual means of committing
                                                    6
                                                                            No.    2020AP704



a single element."            Id. at 506.              Thus, a "jury could convict

even if some jurors" thought the conduct satisfied one of the

listed       factual    means       while     others      concluded       it      satisfied

another, "so long as all agreed" the conduct met one or more of

the    enumerated      factual      means.        Id.      Because     an      indivisible

statute defines only one crime, no recourse to case records is

needed    to    determine     what        type    of    conduct    gave     rise    to   the

conviction.          A court simply "lines up that crime's elements

alongside those of the [federal law] and sees if they match."

Id. at 505.         This is the standard application of the categorical

approach.       Id. at 504-05.

       ¶10     Divisible statutes, on the other hand, "list elements

in the alternative, and thereby define multiple crimes."                             Id. at

505.      When      faced    with     a     divisible      statute,       courts     use    a

"modified categorical approach" and look "to a limited class of

documents (for example, the indictment, jury instructions, or

plea agreement and colloquy) to determine what crime, with what

elements, a defendant was convicted of."                          Id. at 505-06.           The
court then compares that specific crime to the relevant federal

statute to see if they match.                Id. at 506.

       ¶11     In   this    case,    to     determine      whether     Doubek's       prior

conviction constituted a misdemeanor crime of domestic violence,

we must analyze whether the statute he was convicted under is

indivisible or divisible.




                                              7
                                                                    No.    2020AP704



              C.    Wisconsin's Disorderly Conduct Statute

     ¶12    Doubek's prior conviction was for disorderly conduct

under Wis. Stat. § 947.01(1).           Doubek argues disorderly conduct

does not have as a necessary element of the crime the actual or

attempted    use    of   physical    force   or   the    threatened       use   of   a

deadly weapon.      He is correct.

     ¶13    Wisconsin's disorderly conduct statute provides:

     Whoever, in a public or private place, engages in
     violent,   abusive,  indecent,  profane,   boisterous,
     unreasonably loud or otherwise disorderly conduct
     under circumstances in which the conduct tends to
     cause or provoke a disturbance is guilty of a Class B
     misdemeanor.
Wis. Stat. § 947.01(1).        Under this language, a person is guilty

of this misdemeanor if:         (1) the defendant engaged "in violent,

abusive,    indecent,     profane,    boisterous,        unreasonably      loud      or

otherwise disorderly conduct," (2) under circumstances that tend

"to cause or provoke a disturbance."               Id.; see also State v.

Breitzman, 2017 WI 100, ¶57, 378 Wis. 2d 431, 904 N.W.2d 93.

     ¶14    The key interpretive question is whether "violent" and

"boisterous"       conduct,   for     example,     are     simply     alternative
factual circumstances that satisfy one of the two elements of

disorderly conduct, or whether violent disorderly conduct is a

different crime than boisterous disorderly conduct.                   Resting on

a   plain    reading     of   the    statute,     we     conclude     Wisconsin's

disorderly     conduct     statute     is    indivisible,      and     enumerates

different means of committing the same crime.                  The language of

Wis. Stat.     § 947.01(1) is most naturally read as creating a
single crime of disorderly conduct, while listing alternative

                                        8
                                                                             No.   2020AP704



means to satisfy its first element.                     The focus of the list is

any type of conduct that is disorderly.                        This is particularly

seen by the inclusion of a general catchall term at the end:

"violent, abusive, indecent, profane, boisterous, unreasonably

loud or otherwise disorderly conduct."                        § 947.01(1) (emphasis

added).      This phrasing suggests the first six types of conduct

listed are examples of conduct that qualify as disorderly, not

alternative       elements    establishing        distinct       crimes.           Were   it

otherwise,     the    statute      would    create       a     crime    of     "otherwise

disorderly     conduct"——a        crime    that       would    not    make     much     sense

since it would necessarily include the six types of conduct that

come before.         Nothing in the grammar or structure of the list

separates the listed behaviors in a way that would suggest it

codifies     seven    different      crimes.           The     most    straightforward

understanding of § 947.01(1)'s text is that it provides a non-

exhaustive list of means by which the single crime of disorderly

conduct may be committed.

      ¶15    This understanding of the statute is in harmony with
how it has long been interpreted.                     Our cases have consistently

described     disorderly      conduct       as    having        "two    elements"——the

"first element being that the defendants engaged in disorderly

conduct, and the second element being that such conduct tended

to   cause   or    provoke    a    disturbance."              State    v.    Zwicker,      41

Wis. 2d 497, 514, 164 N.W.2d 512 (1969); see also Breitzman, 378

Wis. 2d 431,      ¶57.       It   would    be     a    marked    departure         to    read

§ 947.01(1) as creating seven different crimes.


                                           9
                                                                                 No.     2020AP704



      ¶16    The jury instructions are in accord.                             They describe

disorderly conduct as a single "offense" with "two elements."

Wis. JI——Criminal 1900, at 1 (2018).                       An included note likewise

describes        the    various    types     of    conduct       as     means      to    prove    a

single offense:             "The Committee recommends selecting one of the

terms [from the list] where possible, but believes it is proper

to   instruct          on   all   alternatives          that    are     supported        by     the

evidence."        Id. at 4.        Nowhere do the jury instructions suggest

there are seven separate disorderly conduct crimes, or that each

version may be charged separately.

      ¶17    Finally, this appears to be how the statute has been

applied     in    day-to-day       practice        as    well.        In    this       case,    for

example, Doubek's 1993 conviction was for "violent, abusive and

otherwise        disorderly       conduct."         Yet,       Doubek      was     charged      and

convicted of only one count of disorderly conduct, not three.

Other cases reveal the same pattern.                            See, e.g., Leonard v.

State,    2015        WI App 57,     ¶22,    364        Wis. 2d 491,         868      N.W.2d 186

(same); Evans v. Wis. Dept. of Just., 2014 WI App 31, ¶12 n.3,
353 Wis. 2d 289, 844 N.W.2d 403 (same).

      ¶18    In Evans, however, the court of appeals addressed the

divisibility           of   the   disorderly       conduct       statute         in     the    same

context and reached a different conclusion.                             It held that the

violent     conduct         component   of    a    disorderly         conduct         conviction

under Wis. Stat. § 947.01(1) could constitute a separate element

of the crime, depending on how it was charged.                             353 Wis. 2d 289,

¶¶8-20.     Evans is not consistent with the analytical framework
clarified        in     recent    United     States       Supreme          Court      cases     and
                                              10
                                                                              No.        2020AP704



described      above.          We    conclude        Evans    must           be    overruled;

§ 947.01(1) is an indivisible statute subject to the standard

categorical approach.           See State v. Yakich, 2022 WI 8, ¶31, 400

Wis. 2d 549, 970 N.W.2d 12 ("[W]e are not bound by court of

appeals decisions.          As the state's highest court, we interpret

legal questions independently.").



                                    D.    Application

      ¶19     Turning     to    Doubek's      petition,           we    start       from      our

conclusion that Wis. Stat. § 947.01(1) is indivisible, defining

only one crime.          Therefore, by way of reminder, we look to the

two elements of § 947.01(1)——and not to the facts of Doubek's

particular         conviction——to        determine    if     it    is    a        "misdemeanor

crime   of    domestic     violence"        under    18    U.S.C.       § 921(a)(33)(A).

Recall that a crime qualifies as a misdemeanor crime of domestic

violence only if it "has, as an element, the use or attempted

use   of     physical    force,      or    the   threatened            use    of     a    deadly

weapon."      18 U.S.C. § 921(a)(33)(A)(ii).                 And under § 947.01(1),
a person is guilty of disorderly conduct if:                           (1) the defendant

engaged      "in    violent,    abusive,      indecent,       profane,            boisterous,

unreasonably loud or otherwise disorderly conduct," (2) under

circumstances that tend "to cause or provoke a disturbance."

      ¶20     While one could be convicted of disorderly conduct for

conduct involving the use or attempted use of physical force or

the threatened use of a deadly weapon, the statute does not make

such conduct an element of the crime that must always be proven.
A person may be convicted of disorderly conduct for all kinds of
                                            11
                                                                      No.    2020AP704



conduct that does not involve the use or attempted physical

force or threatened use of a deadly weapon——for example, profane

or unreasonably loud behavior.              Wis. Stat. § 947.01(1); see also

State     v.   Douglas    D.,     2001    WI 47,    ¶3,     243   Wis. 2d 204,    626

N.W.2d 725 (holding that written speech can satisfy the elements

of   disorderly       conduct).      In    short,    the     crime   of    disorderly

conduct defined in § 947.01(1) is a single indivisible crime

that does not require the use or attempted use of physical force

or the threatened use of a deadly weapon as an element, even if

that conduct could serve as the basis for a disorderly conduct

conviction.         It is therefore not a misdemeanor crime of domestic

violence under federal law.

      ¶21      Accordingly, DOJ revoked Doubek's CCW license on the

basis     of   an    erroneous    interpretation       of    law.     We    therefore

reverse     the     circuit   court's     decision     affirming     DOJ's    action.

See Wis. Stat. § 175.60(14m)(f)2. (directing that a court "shall

reverse" if DOJ "erroneously interpreted a provision of law and

a correct interpretation compels a different action").6


                                 III.     CONCLUSION

      ¶22      DOJ improperly revoked Doubek's CCW license based on

its incorrect view that Doubek was prohibited from possessing


      6Doubek makes two additional arguments.          First, he
maintains that "violent" disorderly conduct does not necessarily
involve physical force against a person. Second, he argues for
reversal based on his claim that DOJ failed to file a timely
answer pursuant to Wis. Stat. § 175.60(14m)(d).       Because we
reverse on other grounds, we do not reach these issues.

                                           12
                                                              No.   2020AP704



firearms under federal law.         We reverse the circuit court's

decision   affirming   the   revocation   and   remand   to   the   circuit

court to provide Doubek the appropriate relief.           See Wis. Stat.

§ 175.60(14m)(g).

    By the Court.——The judgment and order of the circuit court

is reversed and the cause remanded.




                                   13
                                                                                No.    2020AP704.jjk


       ¶23       JILL     J.    KAROFSKY,           J.     (concurring).             Late     in   the

evening on August 21, 1993, Doubek's estranged wife was in her

home alone with their four-year-old daughter.                                        While talking

with       her   sister        on    the    phone,        the    line    suddenly      went     dead.

Minutes later, Doubek broke through the front door, punching a

hole       in    the    glass       so     he    could     unlock       it    from    the     inside.

Without his wife's permission, Doubek entered her home armed

with a 2x4 slab of lumber.                         Raising the 2x4 above his head, he

told his wife she "was dead."                            She asked her husband to leave

and then went to the door, yelling out to her neighbors for

help.       Doubek threatened that if she did not move away from the

door, he would "let her have it."                                    The two eventually went

outside to avoid waking their young daughter.                                        Once outside,

Doubek told his wife he did not care what would happen to him if

he   killed        her,    even       if      it      meant     he    lost    custody     of   their

daughter.         About 30 minutes later, Doubek left.

       ¶24       Based     on       these       facts,     Doubek       was   found      guilty    of

disorderly conduct, a criminal misdemeanor.1                                    And here, that
misdemeanor            qualifies         as      an      act    of     domestic       abuse     under

Wisconsin law because it involved: (1) a physical act——Doubek

raising a 2x4 above his head while telling his wife she "was

dead" and that he'd "let her have it"; (2) against his wife; and

(3) that         may     have       caused         her    to     reasonably       fear      imminent




       Wis. Stat. § 947.01(1) ("Whoever, in a public or private
       1

place,   engages   in  violent,   abusive,   indecent,   profane,
boisterous, unreasonably loud or otherwise disorderly conduct
under circumstances in which the conduct tends to cause or
provoke a disturbance is guilty of a Class B misdemeanor.").
                                1
                                                              No.    2020AP704.jjk


intentional infliction of physical pain or injury.2                 Yet, despite

Doubek's   conviction     for   a   misdemeanor      crime   that    constituted

domestic    violence,    the    majority   opinion     is    correct:      under

federal    law,   his   conviction    is   not   a   "misdemeanor      crime   of

domestic violence."       See 18 U.S.C. § 921(a)(33).           Consequently,

Doubek may continue to possess and conceal a firearm on his

person.

     ¶25    Though legally correct, this result is as nonsensical

as it is dangerous.       In the realm of domestic violence, threats

to kill, like the one Doubek made to his wife, more than double

the risk of femicide.3           So while threats may not constitute

"violence" in the generic sense,

     an act of this nature is easy to describe as "domestic
     violence," when the accumulation of such acts over
     time can subject one intimate partner to the other's
     control. If a seemingly minor act like this draws the
     attention of authorities and leads to a successful
     prosecution for a misdemeanor offense, it does not
     offend common sense or the English language to
     characterize    the   resulting    conviction  as    a
     "misdemeanor crime of domestic violence."
United States v. Castleman, 572 U.S. 157, 166 (2014).

     2 "Domestic abuse" is defined, in part, as a "physical act"
"engaged in by an adult person against his . . . spouse" that
"may cause the other person reasonably to fear imminent
engagement in," among other things, the "[i]nentional infliction
of   physical   pain   [or]  physical  injury."     Wis.   Stat.
§ 968.075(1)(a).     This opinion uses "domestic abuse" and
"domestic violence" interchangeably.
     3 Jacquelyn C. Campbell et al., Risk Factors for Femicide in
Abusive Relationships, 93 Am. J. of Pub. Health 1089 (2003).
This opinion refers to the victim as female and the perpetrator
as male at times because those are the facts of this case and,
at other times, because that is consistent with the research
being cited.      I recognize, of course, that those gender
assignments do not account for all acts of domestic abuse.
                                2
                                                                No.    2020AP704.jjk


    ¶26      And when a domestic abuse perpetrator, who has engaged

in threats to kill or any other type of domestic violence, has

access to a gun, the lethality risk for his victim increases

significantly.       The numbers are staggering.            A domestic abuse

victim is five times more likely to be killed by her abuser when

the abuser has access to a gun.4             Every month in this country an

average    of   70   women   lose    their    lives    to   a   domestic      abuse

perpetrator using a gun.5            Over half of all male-perpetrated

femicides related to domestic abuse are the result of a firearm.6

What's more, an abuser's access to a gun increases the risk that

a domestic homicide will claim the lives of multiple victims.7

And even where no homicide occurs, a gun provides an abuser

additional means to coerce, threaten, or terrorize a domestic

abuse     victim.8     As    the    United    States   Supreme        Court   aptly

summarized, "[f]irearms and domestic strife are a potentially



    4   Campbell, supra note 3.
    5  https://everytownresearch.org/report/guns-and-violence-
against-women-americas-uniquely-lethal-intimate-partner-violence
-problem/ (analyzing annual data collected by the Centers for
Disease   Control   and  Prevention's   National   Violent  Death
Reporting System through 2019).
    6  Emiko Petrosky et al., Ctrs. Disease Control & Prevention,
Differences in Homicides of Adult Women and the Role of Intimate
Partner Violence——United States, 2003–2014, 66 Morbidity &
Mortality Wkly. Rep. 741 (2017).
    7  Aaron J. Kivisto & Megan Porter, Firearm Use Increases
Risk of Multiple Victims in Domestic Homicides, 48 J. Am. Acad.
Psychiatry & L. 26 (2020).
    8  Susan B. Sorenson & Rebecca A. Schut, Non-Fatal Gun Use in
Intimate   Partner   Violence: A    Systematic   Review  of   the
Literature, 19 Trauma Violence Abuse 431 (2018).
                                3
                                                                     No.    2020AP704.jjk


deadly combination."             United States v. Hayes, 555 U.S. 415, 427

(2009).

       ¶27    Recognizing this deadly combination, Congress enacted

a firearm ban on domestic violence misdemeanants to address a

"dangerous loophole" in which domestic abusers avoided losing

their access to guns because often prosecutors did not charge,

much       less    convict,      such   abusers       as   felons——a       status   that

generally would dispossess them.                See id. at 426-427 (citing 142

Cong.       Rec.    22985–86      (1996));      see     also,     e.g.,    Wis.     Stat.

§ 941.29(1m) (criminalizing firearm possession by one "convicted

of a felony," but not for one convicted of a misdemeanor).

       ¶28    Cases like this show the loophole is still open and

dangerously        so.9    Closing      it,    though,      requires      legislative——

rather      than    judicial——action.          Legislative        action    that    would

address      conduct      like    Doubek's      could      take   several     forms;   I

outline three examples here.                  First, the Wisconsin legislature

could enact a threatened-battery criminal statute that included




       While Wisconsin and federal law both ban gun possession by
       9

persons subject to domestic abuse restraining orders or
injunctions, there are at least two reasons to believe such
orders alone are insufficient to close the loophole.       First,
these orders are time limited. See Wis. Stat. § 813.12(3)(c) &
(4)(c)-(d). Second, the percentage of abuse victims who obtain
protective orders is startlingly low.      See Patricia Tjaden &
Nancy Thoennes, U.S. Dep't of Just., Extent, Nature, and
Consequences of Intimate Partner Violence 52 (2000); Ctrs. For
Disease Control & Prevention, Use of Medical Care, Police
Assistance, and Restraining Orders by Women Reporting Intimate
Partner Violence——Massachusetts, 1996-1997, 49 Morbidity &
Mortality Wkly. Rep. 485 (2000).
                                 4
                                                                 No.   2020AP704.jjk


an element of "threatened use of a deadly weapon."10                   This would

be consistent with the "misdemeanor crime of domestic violence"

definition in 18 U.S.C. § 921(a)(33).                    Second, the legislature

could avoid that federal definition altogether by criminalizing

"domestic abuse,"11 making it a stand-alone crime as many states

have      done.12        The   legislature   could   then     add   misdemeanants

convicted under the new domestic abuse criminal statute to Wis.

Stat. § 941.29(1m)'s list of persons barred from possessing a

gun.          Third, the legislature could pass a statute authorizing a

court to make a civil determination as to whether the facts

underlying a conviction constitute an act of domestic violence.

If   a        court   determined   those   facts   did    constitute   an   act   of

domestic violence, then the court could disqualify an abuser

from possessing a gun under a new § 941.29(1m) category.                          Cf.



       Generally speaking, a threatened-battery assault statute
         10

makes unlawful any threating conduct that causes the victim to
fear imminent bodily harm.        See, e.g., Model Penal Code
§ 211.1(1)(c) (Am. L. Inst. 2021) (making it a misdemeanor to
"attempt[] by physical menace to put another in fear of imminent
serious bodily injury"); N.J. Rev. Stat § 2c:12-1a.(3) (2021).
But to trigger 18 U.S.C. § 921(a)(33), such a statute must
include an explicit, divisible crime for "the threatened use of
a deadly weapon."        See United States v. Daniels, 316
F. Supp. 3d 949 (N.D. Tex. 2018); Frazier v. N. State Prison,
Dept. of Corr., 921 A.2d 479 (N.J. App. Div. 2007).
         11   See Wis. Stat. §§ 813.12(1)(am) & 968.075(1)(a).

       See Thompson Reuters, Domestic Violence, 50 State
         12

Surveys: Criminal Law: Crimes (Oct. 2021) (noting that about
half of the U.S. jurisdictions contain criminal statutes
specifically outlawing the act of domestic violence); see also
Nat'l Conf. of State Legislatures, Domestic Violence/Domestic
Abuse   Definitions    and   Relationships   (Jun. 13,   2019)
("Approximately 38 states place domestic violence definitions
and penalties within the criminal code . . . .").
                                5
                                                              No.    2020AP704.jjk


Wis. Stat. §§ 941.29(1m)(e) & 51.20(13)(cv) (barring a person

determined     in   a    civil   proceeding     to   be    mentally      ill   and

dangerous from possessing a firearm).13

       ¶29   The bottom line is that while the majority opinion

correctly applies current federal law and reaches the conclusion

it     dictates,    as   nonsensical     and   dangerous     as     it   is,   the

judiciary must follow that law; only the legislature may close

this    dangerous    loophole.     For    these   reasons,    I     respectfully

concur.




       I raise these purely as illustrations and without any
       13

guarantees of or passing judgment on the constitutionality of
any such laws. See generally State v. Roundtree, 2021 WI 1, 395
Wis. 2d 94, 952 N.W.2d 765.
                              6